Citation Nr: 1310537	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a nasal deformity due to an in-service septorhinoplasty, claimed as entitlement to service connection for a deviated nasal septum.  

2.  Entitlement to service connection for a sinus and breathing disorder, to include as due to an in-service septorhinoplasty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2012 Travel Board hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for the residuals of an in-service septorhinoplasty, which he claims caused nasal deformity and obstruction, as well as sinus and breathing disorders.  

While the Veteran concedes that he had a deviated nasal septum that existed prior to service due to an injury to his nose as a child, he has testified that prior to his surgery, his condition was a merely a cosmetic deformity without any nasal or sinus symptoms and following his surgery he began to suffer from difficulty breathing, chronic congestion and drainage, and recurrent sinus infections, which he has attributed to residuals of his in-service surgery.  He has testified that he saw his in-service septorhinoplasty merely as an opportunity to take advantage of the free health care offered by the military to fix a cosmetic deformity in the shape of his nose and that he otherwise had no other health problems related to his deviated septum.  

The Veteran's testimony is supported by his service treatment records, which are negative for complaints of or treatment for any chronic nasal or sinus disability.  A March 1971 examination conducted prior to the Veteran's septorhinoplasty notes "No history of recurrent trauma, no serious obstruction, no history of allergies or sinus problems...."  The examination report notes that the Veteran wants surgery to correct a nasal "deformity."   

Current medical records show complaints of nasal bleeding, congestion, drainage, post-nasal drip, and difficulty breathing.  Records from Dr. M.B. document significant nasal deformity, at least some of which appears to be secondary to the Veteran's septorhinoplasty, rather than his preexisting septal deformity.  

The Veteran was not afforded a VA examination, but the RO did obtain a VA medical opinion which is of record and consists of a two page hand written note in which the examiner concludes that it is less likely than not the Veteran's preexisting nasal deformity was permanently worsened beyond the normal progression of the disability by his in-service septorhinoplasty.  The examiner stated that the Veteran's surgery resulted in an improved airway that was better than would have existed without the surgery and that his current sinus and breathing problems are as likely as not due to the Veteran's original nasal trauma and scarring.  

Unfortunately, not only is it unclear from the examiner's brief statement what evidence he relied on in reaching his conclusions, but these conclusions do not appear consistent with the available evidence.  As the Board has noted above, there is no documented evidence that the Veteran had any symptomatology associated with his pre-existing nasal deformity prior to his in-service septoplasty and post-service medical records suggest that the Veteran has an existing nasal disability that is at least partially attributable to his surgery.  The examiner does not discuss this favorable evidence and it is impossible to tell from the report itself if this evidence was even reviewed.  For these reasons, the Board finds that the VA medical opinion is inadequate and that the case should be remanded to afford the Veteran a full VA medical examination performed by an otolaryngologist, if possible.  

With regard to the theory of aggravation of a preexisting condition, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

The Veteran's November 1966 preinduction examination does not note the presence of a deviated nasal septum; however, the Veteran's remaining service treatment records do appear to clearly show the presence of a preexisting traumatic nasal deviation.  As noted, to rebut the presumption of soundness on entrance there also must be clear and unmistakable evidence that the preexisting disorder was not aggravated in service.  Therefore, the case must be remanded in order to determine whether there is undebatable evidence that the Veteran's preexisting traumatic nasal deformity was not permanently aggravated in service to include as a result of his in-service septorhinoplasty.  The examiner is also asked to opine whether the Veteran's current sinus and breathing problems are due to the Veteran's in-service septorhinoplasty or otherwise related to service.

The Board notes that the usual effects of medical and surgical treatment in service, having the effect of ameliorating a disease or other condition incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2012).  However, the Veteran has presented testimony that his treatment providers informed him that the septoplasty in service was improperly performed.  The examiner is asked to comment on whether or not any residuals of the Veteran's septorhinoplasty could be considered the usual effects of such a surgery and to what extent they reflect a poorly or incorrectly performed surgery or an atypical outcome for the procedure.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination performed by an otolaryngologist or other similarly trained examiner to determine the etiology of the Veteran's claimed nasal deformity and sinus/breathing disabilities.  

The VA examiner is asked to address the following:

a).  Identify any nasal deformity and/or sinus and breathing disorders clinically found on examination or in the record;

b).  Determine whether the Veteran's nasal deformity and/or sinus and breathing disorders began during active service, or existed prior to service and were aggravated by service.  The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."

c).  Specifically, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's nasal deformity and/or sinus and breathing disorders preexisted his entry into active military service;

d).  If it is found as medically undebatable that a nasal deformity and/or sinus and breathing disorders did clearly preexist service, can it also be concluded as medically undebatable that they were not aggravated (including as a result of the inservice septorhinoplasty) to a permanent degree in service beyond that which would be due to the natural progression of the disease;

e).  If a nasal deformity and/or sinus and breathing disorders are not found to have so preexisted service, is it as likely as not that they had their onset during active military service or are otherwise causally related to service to include as a result of the inservice septorhinoplasty;

f).  The examiner is asked to comment on whether or not any residuals of the Veteran's septorhinoplasty could be considered the usual effects of such a surgery and to what extent, if any, they reflect a poorly or incorrectly performed surgery or an atypical outcome for the procedure. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should provide a rationale for all expressed opinions.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

